Fourth Court of Appeals
                               San Antonio, Texas
                                   December 14, 2016

                                   No. 04-16-00669-CR

                                  April Brook BISHOP,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR12051
                         Honorable Steve Hilbig, Judge Presiding

                                        ORDER
     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on December 14, 2016.


                                                 ______________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 14th day of December, 2016.



                                                 Keith E. Hottle, Clerk